Opinion issued August 15, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00303-CV
                           ———————————
                   LEUREL RENEE THIBEAUX, Appellant
                                        V.
                               CHI SZE, Appellee


                On Appeal from the County Court at Law No. 5
                          Fort Bend County, Texas
                    Trial Court Case No. 18-CCV-063606


                         MEMORANDUM OPINION

      Appellant, Leurel Renee Thibeaux, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE §§ 51.207, 51.941(a), 101.041; Fees Charged in the

Supreme Court, in Civil Cases in the Courts of Appeals, and Before the Judicial
Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015).

On May 17, 2019, appellant was notified that this appeal was subject to dismissal.

See TEX. R. APP. P. 5, 42.3(c). Appellant did not respond. Accordingly, we dismiss

the appeal for nonpayment of all required fees. We dismiss any pending motions as

moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Kelly, and Goodman.




                                        2